— Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered May 30, 1990, convicting defendant, upon his guilty plea of attempted robbery in the second degree, for which he was sentenced to five years probation, unanimously affirmed.
We reject defendant’s contention that he was inadequately advised of both the charges against him and the consequences of his guilty plea. We also reject defendant’s challenge to the legal sufficiency of the factual allocution at the plea proceedings. The record clearly demonstrates that defendant’s plea was knowing, voluntary, and intelligent (People v Harris, 61 NY2d 9, 17). Given defendant’s prior contacts with the criminal justice system, and his expressed satisfaction with counsel, we conclude that he was fully aware of the alternative consequences of going to trial or pleading guilty (see, People v Lopez, 127 AD2d 234, affd 71 NY2d 662). If defendant was dissatisfied with the outcome of the plea proceeding, he should have moved to withdraw his plea prior to sentencing or sought leave to appeal denial of his motion to vacate the judgment (see, People v Pellegrino, 60 NY2d 636). Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.